Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 11/22/2021 is acknowledged.
The rejection of claims 1-11 under 35 U.S.C. 112(a) (description and scope of enablement) is withdrawn per claim amendments.
The rejection of claims 5-6 under 35 U.S.C. 112(a) (description and scope of enablement) is withdrawn per claim amendments.
The rejection of claims 1-11 under 35 U.S.C. 112(b) is withdrawn per claim amendments.
The rejection of claims 5-6 under 35 U.S.C. 112(b) is withdrawn per claim amendments.
Claims 1-2, 5-9 have been amended. 
Claims 16-18 have been newly added.
Claims 3-4 and 11-15 have been cancelled. 
Claims 1-2, 5-10 and 16-18 are being considered on the merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Denekamp et al. (EP 1 541 028, hereinafter R1) in view of Bueso et al. (Effect of temperature on texture of corn tortilla with and without antistaling agents. Cereal chemistry. 2006. Abstract, hereinafter R2) and Austin (Tortillas, wheat flour and corn products. 2015. pp 201-214, Abstract, hereinafter R3)
Amended claim 1 recites a method for producing corn tortilla; wherein a maltogenic alpha-amylase and a beta-amylase are added to corn flour or the dough thereof and tortillas are made using the dough. 
Claims 1, 13 - R1 discloses a method for baking pita bread (flat bread) a formulation for baking pita bread (also known as pocket bread) [0013]
Claims 14, 15 - R1 discloses a pre-mix for producing flat bread. [0014]
Claims 1, 10 - The enzymes used are amylase and xylanase. [0026]
The amount of enzymes used is 0.001 to 0.8% of a combination of amylase and xylanase.  Preferred amount of amylase is 0.002 to 0.05% [0027]
The amylases used can be one or more maltogenic alpha-amylase and/or beta-amylase or combinations thereof. [0028]
Claim 3 - R1 teaches of the various type of flours that may be used in the dough formulations. [0030, 0032]
Claim 2 - R1 discloses the method of baking the flat bread. [0035]
R1 is silent to the production of corn tortillas as recited in amended claim 1. 
Claim 1 - R2 investigates the effect of temperature on corn tortillas
Claim 1 R2 concludes that addition of maltogenic amylase and carboxymethyl cellulose (CMC) maintained tortilla softness and flexibility at room temperature and under refrigeration for at least three weeks. (Abstract).
Claims 7-8 - R3 discloses enzymes and extending shelf life and eating quality of tortillas. (Abstract, Title)
Claim 1 - R3 discloses that alpha-amylase and xylanase are frequently used in both corn and wheat tortillas to extend textural shelf life. 
“predictable use of prior art elements according to their established functions” and, as such, is not a patentable distinction.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 1740 (2007).  
it cannot be said that  the use of maltogenic amylase and beta-amylase, found useful for the same benefits in flat breads and corn tortillas, is beyond the skill of the artisan, based on both being result effective variables, or that such amounts would have been unobvious to the artisan or that such determination was "uniquely challenging and or difficult for one of ordinary skill in the art" or "represented an unobvious step over the prior art." See, e.g., Leapfrog Enter., Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007).

Therefore, It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to  modify the process of R1 for producing corn tortillas, by using maltogenic amylase and beta-amylase as motivated by R2 and R3. One would do so to extend the shelf life of corn tortillas as clearly disclosed/motivated by R2 and R3. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing corn tortillas for softness and rollability. 
Claims 5-6, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Denekamp et al. (EP 1 541 028, hereinafter R1) and  further in view of Bueso et al. (Effect of temperature on texture of corn tortilla with and without antistaling agents. Cereal chemistry. 2006. Abstract, hereinafter R2) and Austin (Tortillas, wheat flour and corn products. 2015. pp 201-214, Abstract, hereinafter R3), further in view  of WO2004081171 (Protein ID ADS75878, maltogenic alpha-amylase, hereinafter R4) and WO2009136471 (Protein ID AXS19850, beta-amylase, hereinafter R5).
R1-R3 disclosures are incorporated by reference as outlined above.
R1 clearly discloses that a combination of maltogenic alpha-amylase and beta-amylase may be used in producing flat breads. R2 and R3 specifically disclose the use of these enzymes in producing corn tortilla . However, R1-R3 is silent to the use of polypeptides represented by SEQ ID NO: 1 or SEQ ID NO: 2.
R4 discloses a maltogenic alpha-amylase that is 100% identical to SEQ ID NO: 1. R5 discloses a beta-amylase that is 100% identical to SEQ ID NO:2. Being maltogenic alpha-amylase and beta-amylase, they are functional equivalents of the enzymes disclosed by R1-R3, therefore, their use in producing corn tortillas would have been motivated, absent any evidence to the contrary and lack of unexpected results. Therefore, there would have been a reasonable expectation of success to use the claimed enzymes in producing corn tortillas. 
Response to Arguments
	In light of the new grounds of rejections, Applicant’s arguments are moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HAMID R BADR/Primary Examiner, Art Unit 1791